t c summary opinion united_states tax_court johnny d and candy l foriest petitioners v commissioner of internal revenue respondent docket no 13485-06s filed date johnny d foriest and candy l foriest pro sese beth a nunnink for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ income taxes and penalties as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure the issues for decision are whether petitioners are entitled to deductions for unreimbursed employee business_expenses for and whether petitioners properly reported deductions related to a lawn care business for and whether petitioners are entitled to a loss from a farming activity for whether petitioners are entitled to deductions for charitable_contributions for and whether petitioners understated income earned in the lawn care business for and whether petitioners are liable for sec_6662 accuracy-related_penalties for and background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other at the time the petition was filed they resided in tennessee petitioners are members of the slayden baptist church contributions they made to that church during each year in issue were routinely made by check petitioners’ employment and farming activity at all times relevant johnny d foriest petitioner was employed as a firefighter by the city of dickson tennessee during each year in issue he contributed to a common meal fund for meals consumed at the firehouse he also incurred expenses for maintaining and cleaning his firefighter uniforms petitioner was also the sole_proprietor of a lawn care business that he operated during as well as for years before under the name spoon’s lawn care spoon’s petitioner maintained a business checking account for spoon’s the business account during deposits totaling dollar_figure were made to the business account income and expenses attributable to spoon’s are shown on a schedule c profit or loss from business included with petitioners’ federal_income_tax return for each year in issue petitioner sold spoon’s at the end of at all times relevant petitioners lived on what petitioner describes as a family farm the property is owned by candy l foriest’s parents who apparently conducted some farming activity on the property during years preceding the years in issue in date petitioner purchased two heifers for a total cost of dollar_figure it cannot be determined whether or if so how candy foriest was employed during the years in issue the wage income dollar_figure reported on petitioners’ federal_income_tax return strongly suggests that she was employed during that year but the record is completely silent on the point petitioners’ federal_income_tax returns petitioners filed a timely joint federal_income_tax return for each year in issue both returns were prepared by a professional income_tax_return_preparer as relevant here petitioners’ return includes a schedule a itemized_deductions a form_2106 employee business_expenses relating to petitioner’s employment as a firefighter and a schedule c on which income and expenses attributable to spoon’s are reported among other things on the schedule a petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses of this amount dollar_figure is identified as meals expenses after the application of sec_274 dollar_figure is identified merely as business_expenses dollar_figure is identified as union dues and dollar_figure is identified as uniforms for work 2this is the amount before the application of sec_67 on the schedule c petitioners claimed a dollar_figure deduction for vehicle expenses a dollar_figure deduction for depreciation and sec_179 expense a dollar_figure deduction for legal and professional services a dollar_figure deduction for supplies and a dollar_figure deduction for other expenses as relevant here petitioners’ return includes a schedule a a form_2106 relating to petitioner’s employment as a firefighter a schedule c on which expenses attributable to petitioner’s lawn care business are reported and a schedule f profit or loss from farming on which the income and expenditures attributable to petitioner’s farming activity are reported among other things on the schedule a petitioners claimed a dollar_figure deduction for unreimbursed employee business_expenses of this amount dollar_figure is identified as meals expenses after the application of sec_274 dollar_figure is identified merely as business_expenses dollar_figure is identified as union dues and dollar_figure is identified as uniforms for work on the schedule c petitioners claimed a dollar_figure deduction for depreciation and sec_179 expense as well as a dollar_figure deduction for repairs and maintenance petitioners 3petitioners now concede that the depreciation and sec_179 expense deduction reported on the schedule c is overstated 4this amount is before the application of sec_67 however did not report any income from gross_receipts or sales on their schedule c the dollar_figure net_loss shown on the schedule c is taken into account in the computation of the adjusted_gross_income reported on petitioners’ return on the schedule f petitioners claimed a net_loss of dollar_figure of which dollar_figure is attributable to a depreciation and sec_179 expense deduction dollar_figure is attributable to a deduction for repairs and maintenance and dollar_figure is attributable to a deduction for other expenses although there is no income reported on the schedule f dollar_figure is shown as cost_of_goods_sold the notice_of_deficiency some of the adjustments made in the notice_of_deficiency have been agreed to between the parties or conceded and other adjustments are computational those adjustments will not be discussed for respondent disallowed all unreimbursed employee_expenses with the exception of union dues claimed on the schedule a the entire charitable_contribution_deduction and all of the schedule c deductions listed above for respondent disallowed all unreimbursed employee_expenses with the exception of dollar_figure for union dues the entire charitable_contribution_deduction all of the schedule c deductions listed above and all of the schedule f deductions listed above for each year respondent also imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 5petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not hradesky v commissioner supra sec_1_6001-1 income_tax regs except for the deductions for charitable_contributions the types of deductions here in dispute are allowable if at all under sec_162 that section generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 affd 777_f2d_662 11th cir on the other hand sec_262 generally disallows a deduction for personal living or family_expenses set against these fundamental principles we turn our attention first to the deductions here in dispute a disputed deduction sec_1 unreimbursed employee_business_expense deduction the unreimbursed employee_business_expense deduction petitioners claimed for each year in issue relates to petitioner’s employment as a firefighter and consists of four components unreimbursed incidental expenditures of dollar_figure for and dollar_figure for union dues of dollar_figure for and dollar_figure for expenses for meals petitioner consumed at the firehouse and expenses for uniform maintenance we consider each in the order just listed a unreimbursed incidental expenditures the unreimbursed business_expense deduction claimed for each year includes amounts attributable to incidental expenditures such as batteries for flashlights and other work supplies for each year the deduction was disallowed for lack of substantiation and at trial petitioners failed to present any documentary_evidence to substantiate the dollar_figure deduction claimed for both and we accept petitioner’s testimony that some amounts were expended for certain items but in the absence of any documents supporting the amounts so expended we find that petitioners are allowed a dollar_figure deduction for incidental expenditures_for each year see 39_f2d_540 2d cir b union dues petitioners claim unreimbursed employee_business_expense deductions for union dues of dollar_figure and dollar_figure in and respectively respondent concedes that petitioners are entitled to a dollar_figure deduction for union dues for each year in issue that leaves dollar_figure in dispute for petitioners have failed to present any evidence that they actually paid more than dollar_figure for union dues in it would seem that written substantiation for such an expense is readily available in the absence of written substantiation petitioners are not entitled to a deduction for union dues for in excess of the amount respondent conceded c meals expenses petitioner contributed to a fund that was used to purchase food for meals that he consumed while on duty at the firehouse generally the cost of a taxpayer’s meals are nondeductible personal expenses unless the expense of the meal is incurred while the taxpayer is traveling away from home for business purposes see sec_162 sec_262 if however a fire department requires its firefighter-employees as a condition_of_employment to make contributions into a common meal fund then those contributions qualify as deductible ordinary and necessary business_expenses see eg 68_tc_422 affd 611_f2d_1260 9th cir belt v commissioner tcmemo_1984_167 on the other hand if a firefighter’s contributions into a common meal fund are not required as a condition_of_employment but are made voluntarily then such contributions are considered a personal_expense that is not deductible see eg 77_tc_911 it is obvious that the meal expenses petitioners deducted were not incurred while petitioner was traveling away from home on business and the expenses cannot be deducted on that ground furthermore nothing in the record would support a finding that the contributions petitioner made to the common meal fund were made other than voluntarily petitioners are not entitled to a deduction for amounts attributable to meal expenses included in the unreimbursed employee_business_expense deduction claimed for each year d expenses for uniform maintenance the unreimbursed employee_business_expense deduction claimed on petitioners’ returns includes dollar_figure and dollar_figure for and respectively for uniform maintenance uniform maintenance includes the cost of dry cleaning polish for petitioner’s shoes 6even if otherwise allowable we note that the amount deducted for meals expenses each year greatly exceeded the amount actually expended and brass silver and the occasional item that is not covered by the yearly uniform allowance expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 petitioner was required to wear a uniform provided by the city of dickson as a condition of his employment as a firefighter petitioners did not offer any evidence to substantiate the deductions claimed for uniform maintenance in the absence of any substantiating evidence we find that petitioners are entitled to a deduction of dollar_figure for each year in issue see cohan v commissioner supra lawn care schedule c deductions for the schedule c expense deductions in dispute are dollar_figure for car and truck expenses dollar_figure for legal expenses dollar_figure for supplies expenses dollar_figure for other expenses and some portion of the dollar_figure depreciation and sec_179 expense deduction as noted petitioners now concede that the depreciation and sec_179 expense deduction was overstated by dollar_figure an amount attributable to a dodge truck petitioners submitted bank records credit card company records receipts and other written documents to substantiate their deductions the organization of the documents as relating to the deductions in dispute leaves much to be desired nevertheless after a careful review of the documents we find that petitioners are entitled to the schedule c deductions as claimed with the exception of the portion of the depreciation and sec_179 expense deduction attributable to the dodge truck petitioner testified that spoon’s was sold sometime near the end of the sale of the business in perhaps explains why the schedule c shows no income what remains unexplained is why deductions attributed to that business are claimed for petitioners’ failure to justify or otherwise explain business_expense deductions claimed for the year following the year that the business apparently was sold requires that respondent’s disallowance of those deductions be sustained farming activity schedule f deductions according to petitioners the expense deductions claimed and resultant loss shown on the schedule f are allowable because the expenses were paid_or_incurred in connection with a trade or 7he was less than certain on the point but petitioners provided nothing else to otherwise establish the date the business was sold business according to respondent petitioners’ farming activity did not qualify as a trade_or_business during and expenditures incurred in connection with that activity are deductible only as provided by sec_183 to be engaged in a trade_or_business within the meaning of sec_162 and sec_165 a taxpayer must conduct the activity with continuity regularity and for the primary purpose of deriving a profit 480_us_23 whether a taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case id pincite petitioners’ evidence on the point consists of the following they lived on property owned by the parents of one of them which was at one time used as an operating farm two heifers were purchased and apparently kept on the property during and petitioner observed that nobody farms as a hobby to the extent that petitioner’s observation suggests that farming is an arduous activity we agree keeping petitioner’s observation in mind as we view the matter living on a family farm and the purchase of two cows without more does not a farmer make petitioners have failed to demonstrate that the farming activity was conducted with continuity and regularity and for the purpose of making a livelihood as necessary to be considered a trade_or_business within the meaning of sec_162 id pincite respondent’s disallowances of deductions claimed in connection with that activity are sustained petitioners are not entitled to a deduction for expenses or the loss shown on the schedule f charitable_contribution deductions according to petitioners the charitable_contribution deductions of dollar_figure and dollar_figure claimed on their and returns respectively consist of contributions by check to slayden baptist church in general a taxpayer is allowed to deduct any contributions or gifts made to qualifying organizations for their use see sec_170 sec_1_170a-13 income_tax regs requires that a charitable_contribution_deduction whether made by cash or otherwise be substantiated by at least one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution or in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of contribution and the amount of the contribution the reliability of the records is 8a letter or other communication from the donee charitable_organization acknowledging receipt of a contribution and showing the date and amount of the contribution constitutes a receipt determined on the basis of all the relevant facts and circumstances see sec_1_170a-13 income_tax regs although petitioners claim to have made the contributions by check they presented no canceled checks or other acceptable substantiating documents showing any contributions that being so they are not entitled to the charitable_contribution deductions claimed on their and returns and respondent’s disallowance of those deductions is sustained b omitted income the deficiency results in part from the disallowed deductions discussed above it also results in part from respondent’s adjustment increasing the income reported on spoon’s schedule c and we turn our attention to that adjustment during deposits totaling dollar_figure were made to the business account but the schedule c shows income of only dollar_figure respondent increased petitioners’ income by the difference that is dollar_figure taxpayers must keep adequate books_and_records from which their correct_tax liability can be determined sec_6001 petitioners’ business records which consist in part of the monthly statements for the business account show deposits in excess of the amount reported as income according to petitioner the business account was used exclusively for business purposes and the income generated by the business was deposited into that account petitioners’ business records support respondent’s adjustment and petitioners have failed to explain the difference between the income established by the business records and the income reported on the schedule c respondent’s adjustment therefore is sustained c the accuracy-related_penalties lastly we consider whether petitioners are liable for sec_6662 accuracy-related_penalties for each year in issue respondent has determined that they are various grounds for the imposition of that penalty are set forth in the notice_of_deficiency nevertheless if it is shown that petitioners acted in good_faith and there is reasonable_cause for the deficiency for each year then the sec_6662 accuracy-related_penalty is not applicable to either see sec_6664 116_tc_438 for each year in issue petitioners relied upon a paid income_tax_return_preparer to prepare their federal_income_tax return and to compute the tax_liability shown on the return we are satisfied that petitioners had reasonable_cause and acted in good_faith with respect to the underpayment_of_tax that will remain for each year see sec_6664 they are not liable for the sec_6662 accuracy-related_penalty for either year in issue to reflect the foregoing decision will be entered under rule
